DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/22 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 4, 6, 10-11, 13-14, 18-19, 21-22 and 24 have been amended. 
		Claims: 2-3, 7-8 and 23 have not been amended. 
		Claims: 5, 9, 12, 15-17 and 20 have been cancelled. 

	EXAMINER’S NOTE:
	The examiner withdraws the 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), second paragraph rejection and 35 U.S.C. 112(d) rejection and 35 U.S.C. 101 rejection indicated on the previous office action filed on 10/01/21 in view of applicant’s amendments filed on 01/03/22.
	In addition, the examiner would like to note that the applicant’s amendments have changed the scope of the claims and a new grounds of rejection is presented herein, necessitated by said applicant’s amendments.  
Furthermore, the examiner would also like to note that while the applicant’s amendments are similar to and based from limitations of previously cited dependent 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10-11, 13-14, 18-19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 6-7 and 13 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 1-4, 8, 10-11, 14, 18-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Patent Publication 2019/0159088 herein after referenced as Shi) in view of Velev et al. (US Patent Publication 2019/0159074 herein after referenced as Velev).

Regarding claim 1, Shi discloses:
A network handover method, comprising: receiving, by a mobility management function in a core network of a first network, a first handover request sent by a source base station connected to the core network of the first network, wherein the first handover request is used for requesting a handover of a user equipment (UE) connected to the source base station from the source base station to a target base station, and the target base station is connected to at least one of the core network of the first network or a core network of a second network; (Shi, Fig. 2 & [0070] discloses the source base station sends a handover required message (i.e. reads on first handover request) to a source core network device (i.e. reads on mobility management function in a core network of the first network), where the handover required message includes identification information of a target core network device; Shi, Fig. 2 & [0067] discloses the source base station may be connected to at least one core network including a source core network (i.e. reads on source base station connected to the core network of the first network) and the target base station may be connected to at least two core networks including the source core network and a target core network may be different from the source core network (i.e. reads on target base station connected to at least one of the core network of the first network or a core network of a second network) or the target core network may be the same as the source core network; Shi, [0047] discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME (i.e. reads on mobility management function); Shi, [0157] discloses the LTE eNB (i.e. reads on source base station) sends a handover required message (i.e. reads on first handover request) to a source MME where the handover required message includes identification information of a target core network and the handover required message is used to instruct a source core network device to perform a core network relocation process with a target core network device; Shi, [0154] discloses the LTE eNB (i.e. reads on source base station) determines to hand UE over to the eLTE eNB (i.e. reads on target base station)).
determining, by the mobility management function according to the first handover request, a core network of a target network accessed by the UE through the target base station after the handover, (Shi, Fig. 2 & [0072] discloses the source core network device finds the target core network device based on the received identification information of the target core network device (i.e. reads on determining according to the first handover request a core network of a target network) and sends a relocation request message to the target core network device and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance; Shi, [0166]-[0167] discloses the source MME finds the target core network device based on the handover required message and discloses the source MME detects from the handover required message, a core network relocation request sent by the LTE eNB and may find the target NG core based on the identification information of the target core network device in the handover required message and prepare to send a forward relocation request message to the NG core; Shi, [0100] discloses for handover from an eLTE NGC to an eLTE EPC and wherein if an existing Mobility Control Info is used as a handover command, it indicates that the target core network is an EPC and the UE uses an EPC NAS after being handed over to the target base station (i.e. reads on a core network of a target network accessed by the UE through the target base station after the handover)).
wherein the core network of the target network is the core network of the first network or the core network of the second network; (Shi, Fig. 2 & [0067] discloses a target core network may be different from the source core network or the target core network may be the same as the source core network).
and initiating, by the mobility management function, the handover of the UE between the source base station and the target base station according to the core network of the target network; (Shi, Fig. 2 & [0072] discloses the source core network device finds the target core network device based on the received identification information of the target core network device and sends a relocation request message to the target core network device (i.e. reads on initiating a handover) and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance; Shi, [0154] discloses the LTE eNB (i.e. reads on source base station) determines to hand UE over to the eLTE eNB (i.e. reads on target base station)).
wherein before receiving, by the mobility management function, the first handover request sent by the source base station, the method further comprises: sending, (Shi, [0010] discloses obtaining by the source base station configuration information of the target base station (i.e. reads on sending handover preference type of the target network to the source base station) from the target base station where the configuration information includes identification information of a core network device (i.e. reads on handover preference type indicating the core network) connected to the target base station; Shi, [0156]-[0157] discloses the LTE eNB may learn based on the connection indication information in the configuration information of the eLTE eNB, that the eLTE eNB is connected to the NG core and may directly identify the NG core based on the core network identification information (i.e. reads on handover preference type indicating the core network) and discloses the LTE eNB sends a handover required message to a source MME wherein the handover required message includes identification information of a target core network (i.e. reads on source base station to carry, according to the handover preference type, information about the core network of the target network responding to the handover preference type in the first handover request) and the handover required message is used to instruct a source core network device to perform a core network relocation process with a target core network; Shi, [0129] discloses the source base station may obtain the configuration information of the target base station in any of the following manners.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the source base station receives the preference type configuration information including the core network identification in a number of ways before sending the handover request that includes the core network identification to the MME).
Shi discloses that the source base station obtains the target core network information in a number of ways but fails to explicitly disclose that the source base station obtains the information from the core network device and therefore fails to disclose “sending, by the mobility management function, a handover preference type of the target network to the source base station,”.
In a related field of endeavor, Velev, discloses:
sending, by the mobility management function, a handover preference type of the target network to the source base station (Velev, Fig. 2 & [0068]-[0070] discloses the AMF (i.e. reads on mobility management function) may determine the target RAT and target CN which would support the requested service and the AMF indicates this information to the RAN node (i.e. reads on source base station) and discloses the target CN is indicated to the RAN node (i.e. reads on sending handover preference type of the target network to the source base station) and discloses as the AMF usually does not know the exact coverage conditions of the potential target RAT, the AMF may create a list of target RATs / CNs based on preference or order of selection and this kind of preference list would steer the RAN node such as a gNB to make decision about the target RAT based on the coverage condition at the UE location and depending on the radio measurements reported by the UE to the source RAN node; Velev, Fig. 2 & [0074] discloses the RAN node decides whether to perform IDLE mode mobility to execute RRC release procedure with redirection or perform CONNECTED mode mobility to execute a handover procedure based on the UE’s radio coverage and on the indications received from the AMF; Velev, Fig. 2 & [0078] discloses the RAN node sends N2 request Ack message to the AMF and if the RAN node has decided to perform IDLE mode mobility, the RAN node includes corresponding information to the AMF indicating that the UE has been redirected to a particular RAT and if the RAN node has decided to perform CONNECTED mode mobility, the RAN node performs actions according to handover based procedures; Velev, [0081] discloses if the RAN node has performed CONNECTED mode mobility such as a handover procedure, then the AMF continues with the handover procedure; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network.   Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends preferred target RAT and CN to the source base station prior to receiving a handover message from the source base station and performing a handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of receiving target core information and performing handover as taught by Shi) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving target core information and performing handover, wherein the target core information is received from a core network device such as an AMF as taught by Velev) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of receiving target core information and performing handover (i.e. as taught by Shi & Velev) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, 
Regarding claim 2, Shi in view of Velev discloses:
The method of claim 1, wherein initiating, by the mobility management function, the handover of the UE between the source base station and the target base station according to the core network of the target network comprises: in response to the UE accessing the core network of the first network through the target base station, initiating, by the mobility management function, an intra-system handover; and in response to the UE accessing the core network of the second network through the target base station, initiating, by the mobility management function, an inter-system handover (Shi, Fig. 2 & [0067] discloses a target core network may be different from the source core network or the target core network may be the same as the source core network; Shi, [0100] discloses for handover from an eLTE NGC to an eLTE EPC and wherein if an existing Mobility Control Info is used as a handover command, it indicates that the target core network is an EPC and the UE uses an EPC NAS after being handed over to the target base station; Shi, [0063] discloses inter-system handover or intra-system handover.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target core network may be the same source core network as the source base station and the target base station would therefore access the same source core network after the handover is completed resulting in an intra-system handover or the target core network may be a different core network and the target base station would therefore access a different core network resulting in an inter-system handover).
Regarding claim 3, Shi in view of Velev discloses:
The method of claim 1, wherein the first handover request carries information for indicating the core network of the target network (Shi, Fig. 2 & [0070] discloses the source base station sends a handover required message to a source core network device, where the handover required message includes identification information of a target core network device).
Regarding claim 4, Shi in view of Velev discloses:
The method of claim 1, wherein determining, by the mobility management function, the core network of the target network accessed by the UE through the target base station after the handover comprises: in a case where the first handover request carries information for indicating the core network of the target network, determining, by the mobility management function, that a core network accessed by the UE through the target base station after the handover is the core network of the target network (Shi, Fig. 2 & [0070] discloses the source base station sends a handover required message to a source core network device, where the handover required message includes identification information of a target core network device; Shi, Fig. 2 & [0072] discloses the source core network device finds the target core network device based on the received identification information of the target core network device and sends a relocation request message to the target core network device and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance; Shi, Fig. 2 & [0067] discloses a target core network may be different from the source core network or the target core network may be the same as the source core network; Shi, [0100] discloses for handover from an eLTE NGC to an eLTE EPC and wherein if an existing Mobility Control Info is used as a handover command, it indicates that the target core network is an EPC and the UE uses an EPC NAS after being handed over to the target base station).
Regarding claim 8, Shi in view of Velev discloses:
The method of claim 1, wherein in a case where the core network of the first network is a core network of a 5G network, the core network of the second network is a core network of a 4G network; in a case where the core network of the first network is the core network of the 4G network, the core network of the second network is the core network of the 5G network; in a case where the first network is a 4G network, the mobility management function is a mobility management entity (MME); and in a case where the first network is a 5G network, the mobility management function is an access and mobility control function (AMF) (Shi, [0046]-[0048] discloses the embodiments of the present invention may be applied to various communication systems including 4G system such as LTE, 5G systems such as a communication system that uses the new radio access technology, etc. and discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME and discloses an NG core NGC is a 5G core and includes device similar to the MME; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF). 
Regarding claim 10, Shi discloses:
A network handover determination method, comprising: receiving, by a source base station connected to a core network of a first network, a measurement report sent by a user equipment (UE) to determine a target base station to which a handover is to be performed, wherein the target base station is connected to at least one of the core network of the first network or a core network of a second network; (Shi, Fig. 3 & [0154]-[0155] discloses the LTE enB (i.e. reads on source base station) determines to hand UE (i.e. reads on handover of a UE) over to eLTE eNB (i.e. reads on a target base station) and discloses the LTE eNB may determine based on a measurement report reported by the UE (i.e. reads on measurement report sent by a UE) or related measurement information of the UE obtained through measurement, the target base station to which the UE is to be handed over and determine that the eLTE eNB is the target base station; Shi, Fig. 2 & [0067] discloses the source base station may be connected to at least one core network including a source core network (i.e. reads on source base station connected to a core network of a first network) and the target base station may be connected to at least two core networks including the source core network and a target core network may be different from the source core network (i.e. reads on target base station connected to at least one of the core network of the first network or a core network of a second network) or the target core network may be the same as the source core network).
and sending, by the source base station, a first handover request to a mobility management function in the core network of the first network, wherein the first handover request is used for requesting the handover of the UE from a connection to the source base station to a connection to the target base station and indicating information about a core network of a target network accessed by the UE through the target base station after the handover; (Shi, Fig. 2 & [0070] discloses the source base station sends a handover required message (i.e. reads on first handover request) to a source core network device (i.e. reads on mobility management function in a core network of the first network), where the handover required message includes identification information of a target core network device; Shi, Fig. 2 & [0067] discloses the source base station may be connected to at least one core network including a source core network (i.e. reads on source base station connected to the core network of the first network) and the target base station may be connected to at least two core networks including the source core network and a target core network may be different from the source core network (i.e. reads on target base station connected to at least one of the core network of the first network or a core network of a second network) or the target core network may be the same as the source core network; Shi, [0047] discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME (i.e. reads on mobility management function); Shi, [0157] discloses the LTE eNB (i.e. reads on source base station) sends a handover required message (i.e. reads on first handover request) to a source MME where the handover required message includes identification information of a target core network and the handover required message is used to instruct a source core network device to perform a core network relocation process with a target core network device; Shi, [0154] discloses the LTE eNB (i.e. reads on source base station) determines to hand UE over to the eLTE eNB (i.e. reads on target base station); Shi, [0100] discloses for handover from an eLTE NGC to an eLTE EPC and wherein if an existing Mobility Control Info is used as a handover command, it indicates that the target core network is an EPC and the UE uses an EPC NAS after being handed over to the target base station (i.e. reads on a core network of a target network accessed by the UE through the target base station after the handover)).
wherein before sending, by the source base station, the first handover request to the mobility management function, the method further comprises: receiving, by the source base station, a handover preference type of the target network sent (Shi, [0010] discloses obtaining by the source base station configuration information of the target base station (i.e. reads on receiving by the source base station handover preference type of the target network) from the target base station where the configuration information includes identification information of a core network device (i.e. reads on handover preference type indicating the core network) connected to the target base station; Shi, [0156]-[0157] discloses the LTE eNB may learn based on the connection indication information in the configuration information of the eLTE eNB, that the eLTE eNB is connected to the NG core and may directly identify the NG core based on the core network identification information (i.e. reads on handover preference type indicating the core network) and discloses the LTE eNB sends a handover required message to a source MME wherein the handover required message includes identification information of a target core network (i.e. reads on carrying, by the source base station according to the handover preference type, the information about the core network of the target network responding to the handover preference type in the first handover request) and the handover required message is used to instruct a source core network device to perform a core network relocation process with a target core network; Shi, [0129] discloses the source base station may obtain the configuration information of the target base station in any of the following manners.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the source base station receives the preference type configuration information including the core network identification in a number of ways before sending the handover request that includes the core network identification to the MME).
Shi discloses that the source base station obtains the target core network information in a number of ways but fails to explicitly disclose that the source base station obtains the information from the core network device and therefore fails to “receiving, by the source base station, a handover preference type of the target network sent by the mobility management function”.
In a related field of endeavor, Velev, discloses:
receiving, by the source base station, a handover preference type of the target network sent by the mobility management function (Velev, Fig. 2 & [0068]-[0070] discloses the AMF (i.e. reads on mobility management function) may determine the target RAT and target CN which would support the requested service and the AMF indicates this information to the RAN node (i.e. reads on source base station) and discloses the target CN is indicated to the RAN node (i.e. reads on sending handover preference type of the target network to the source base station) and discloses as the AMF usually does not know the exact coverage conditions of the potential target RAT, the AMF may create a list of target RATs / CNs based on preference or order of selection and this kind of preference list would steer the RAN node such as a gNB to make decision about the target RAT based on the coverage condition at the UE location and depending on the radio measurements reported by the UE to the source RAN node; Velev, Fig. 2 & [0074] discloses the RAN node decides whether to perform IDLE mode mobility to execute RRC release procedure with redirection or perform CONNECTED mode mobility to execute a handover procedure based on the UE’s radio coverage and on the indications received from the AMF; Velev, Fig. 2 & [0078] discloses the RAN node sends N2 request Ack message to the AMF and if the RAN node has decided to perform IDLE mode mobility, the RAN node includes corresponding information to the AMF indicating that the UE has been redirected to a particular RAT and if the RAN node has decided to perform CONNECTED mode mobility, the RAN node performs actions according to handover based procedures; Velev, [0081] discloses if the RAN node has performed CONNECTED mode mobility such as a handover procedure, then the AMF continues with the handover procedure; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network.   Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends preferred target RAT and CN to the source base station prior to receiving a handover message from the source base station and performing a handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of receiving target core information and performing handover as taught by Shi) with another known element and comparable device utilizing a known technique (i.e. performing a process of receiving target core 
Regarding claim 11, Shi in view of Velev discloses:
The method of claim 10, wherein the first handover request carries information for indicating the core network of the target network (Shi, Fig. 2 & [0070] discloses the source base station sends a handover required message to a source core network device, where the handover required message includes identification information of a target core network device).  	Regarding claim 14, Shi in view of Velev discloses:
The method of claim 10, wherein in a case where the core network of the first network is a core network of a 5G network, the core network of the second network is a core network of a 4G network; and in a case where the core network of the first network is the core network of the 4G network, the core network of the second network is the core network of the 5G network; in a case where the first network is a 4G network, the mobility management function is a mobility management entity (MME); and in a case where the first network is a 5G network, the mobility management function is an access and mobility control function (AMF) (Shi, [0046]-[0048] discloses the embodiments of the present invention may be applied to various communication systems including 4G system such as LTE, 5G systems such as a communication system that uses the new radio access technology, etc. and discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME and discloses an NG core NGC is a 5G core and includes device similar to the MME; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF). 
Regarding claim 18, Shi discloses:
A network handover system, comprising a source base station, a mobility management function, a user equipment (UE) and a target base station, wherein the source base station is connected to a core network of a first network, the mobility management function is located in the core network of the first network, the UE is connected to the source base station, and the target base station is connected to at least one of the core network of the first network or a core network of a second network; (Shi, [0058] discloses a source base station is a base station device that the UE is connected to or camps on currently and the UE is to be handed over form the base station device to another base station device; Shi, [0047] discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME (i.e. reads on mobility management function); Shi, Fig. 2 & [0067] discloses the source base station may be connected to at least one core network including a source core network (i.e. reads on source base station connected to the core network of the first network) and the target base station may be connected to at least two core networks including the source core network and a target core network may be different from the source core network (i.e. reads on target base station connected to at least one of the core network of the first network or a core network of a second network) or the target core network may be the same as the source core network). 
wherein the source base station is configured to receive a measurement report sent by the UE to determine the target base station to which a handover is to be performed; (Shi, Fig. 3 & [0155] discloses the LTE eNB (i.e. reads on source base station) may determine based on a measurement report reported by the UE (i.e. reads on measurement report sent by a UE) or related measurement information of the UE obtained through measurement, the target base station to which the UE is to be handed over and determine that the eLTE eNB is the target base station;  
receive a handover preference type of a target network sent (Shi, [0010] discloses obtaining by the source base station configuration information of the target base station (i.e. reads on receiving by the source base station handover preference type of the target network) from the target base station where the configuration information includes identification information of a core network device (i.e. reads on handover preference type indicating the core network) connected to the target base station; Shi, [0156]-[0157] discloses the LTE eNB may learn based on the connection indication information in the configuration information of the eLTE eNB, that the eLTE eNB is connected to the NG core and may directly identify the NG core based on the core network identification information (i.e. reads on handover preference type indicating the core network) and discloses the LTE eNB sends a handover required message (i.e. reads on first handover request) to a source MME (i.e. reads on mobility management function) wherein the handover required message includes identification information of a target core network (i.e. reads on carry, according to the handover preference type, information about a core network of the target network responding to the handover preference type in a first handover request) and the handover required message is used to instruct a source core network device to perform a core network relocation process with a target core network; Shi, [0129] discloses the source base station may obtain the configuration information of the target base station in any of the following manners.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the source base station receives the preference type configuration information including the core network identification in a number of ways before sending the handover request that includes the core network identification to the MME).
(Shi, Fig. 2 & [0072] discloses the source core network device finds the target core network device based on the received identification information of the target core network device (i.e. reads on determining according to the first handover request a core network of a target network) and sends a relocation request message to the target core network device and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance; Shi, [0166]-[0167] discloses the source MME finds the target core network device based on the handover required message and discloses the source MME detects from the handover required message, a core network relocation request sent by the LTE eNB and may find the target NG core based on the identification information of the target core network device in the handover required message and prepare to send a forward relocation request message to the NG core; Shi, [0100] discloses for handover from an eLTE NGC to an eLTE EPC and wherein if an existing Mobility Control Info is used as a handover command, it indicates that the target core network is an EPC and the UE uses an EPC NAS after being handed over to the target base station (i.e. reads on a core network of a target network accessed by the UE through the target base station after the handover)).
and initiate the handover of the UE between the source base station and the target base station according to the core network of the target network; (Shi, Fig. 2 & [0072] discloses the source core network device finds the target core network device based on the received identification information of the target core network device and sends a relocation request message to the target core network device (i.e. reads on initiating a handover) and the target core network device performs a response process after receiving the relocation request message and the handover required message may be used to request the target base station to prepare a resource in advance; Shi, [0154] discloses the LTE eNB (i.e. reads on source base station) determines to hand UE over to the eLTE eNB (i.e. reads on target base station)).
wherein the core network of the target network is the core network of the first network or the core network of the second network; (Shi, Fig. 2 & [0067] discloses a target core network may be different from the source core network or the target core network may be the same as the source core network). 
wherein the handover preference type is used for indicating the core network of the first network or the core network of the second network (Shi, [0010] discloses obtaining by the source base station configuration information of the target base station (i.e. reads on receiving by the source base station handover preference type of the target network) from the target base station where the configuration information includes identification information of a core network device (i.e. reads on handover preference type indicating the core network) connected to the target base station).
Shi discloses that the source base station obtains the target core network information in a number of ways but fails to explicitly disclose that the source base “receive a handover preference type of a target network sent by the mobility management function;” and “the mobility management function is configured to send the handover preference type of the target network to the source base station;”.
In a related field of endeavor, Velev, discloses:
receive a handover preference type of a target network sent by the mobility management function; the mobility management function is configured to send the handover preference type of the target network to the source base station; (Velev, Fig. 2 & [0068]-[0070] discloses the AMF (i.e. reads on mobility management function) may determine the target RAT and target CN which would support the requested service and the AMF indicates this information to the RAN node (i.e. reads on source base station) and discloses the target CN is indicated to the RAN node (i.e. reads on receive handover preference type of the target network) and discloses as the AMF usually does not know the exact coverage conditions of the potential target RAT, the AMF may create a list of target RATs / CNs based on preference or order of selection and this kind of preference list would steer the RAN node such as a gNB to make decision about the target RAT based on the coverage condition at the UE location and depending on the radio measurements reported by the UE to the source RAN node; Velev, Fig. 2 & [0074] discloses the RAN node decides whether to perform IDLE mode mobility to execute RRC release procedure with redirection or perform CONNECTED mode mobility to execute a handover procedure based on the UE’s radio coverage and on the indications received from the AMF; Velev, Fig. 2 & [0078] discloses the RAN node sends N2 request Ack message to the AMF and if the RAN node has decided to perform IDLE mode mobility, the RAN node includes corresponding information to the AMF indicating that the UE has been redirected to a particular RAT and if the RAN node has decided to perform CONNECTED mode mobility, the RAN node performs actions according to handover based procedures; Velev, [0081] discloses if the RAN node has performed CONNECTED mode mobility such as a handover procedure, then the AMF continues with the handover procedure; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network.   Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends preferred target RAT and CN to the source base station prior to receiving a handover message from the source base station and performing a handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and 
Regarding claim 19, Shi in view of Velev discloses:
The system of claim 18, wherein in a case where the core network of the first network is a core network of a 5G network, the core network of the second network is a core network of a 4G network; and in a case where the core network of the first network is the core network of the 4G network, the core network of the second network is the core network of the 5G network; wherein in a case where the first network is a 4G network, the mobility management function is a mobility management entity (MME); and in a case where the first network is a 5G network, the mobility management function is an access and mobility control function (AMF) (Shi, [0046]-[0048] discloses the embodiments of the present invention may be applied to various communication systems including 4G system such as LTE, 5G systems such as a communication system that uses the new radio access technology, etc. and discloses an evolved packet core EPC is a core network in an LTE system and includes devices such as a mobility management entity MME and discloses an NG core NGC is a 5G core and includes device similar to the MME; Velev, [0039] discloses the wireless communication system is compliant with the 5G system and the LTE system and may implement some other open or proprietary communication network; Velev, [0045] discloses the first core network includes an Access and Mobility Management Function AMF). 
Regarding claim 21, Shi in view of Velev discloses:
A non-transitory storage medium storing a computer program, wherein when the computer program is executed, (Shi, [0134] discloses instructions may be stored in a computer storage medium and when the instruction runs on a computing device, the processing operations performed in the network element device in the foregoing method steps or feasible designs are performed). 
the method of claim 1 is performed (see claim 1). 
Regarding claim 22, Shi in view of Velev discloses:
A non-transitory storage medium storing a computer program, wherein when the computer program is executed, (Shi, [0134] discloses instructions may be stored in a computer storage medium and when the instruction runs on a computing device, the processing operations performed in the network element device in the foregoing method steps or feasible designs are performed). 
the method of claim 10 is performed (see claim 10).
Regarding claim 23, Shi in view of Velev discloses:
(Shi, [0133] discloses network element functions may be implemented in a chip system with the following hardware structure that includes at least one processor, memory and interface unit and the memory stores an instruction that is executed by the processor to perform the processing operations performed in the network element device in the foregoing method steps or feasible designs).
to perform the method of claim 1 (see claim 1). 
Regarding claim 24, Shi in view of Velev discloses:
An electronic apparatus, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program (Shi, [0133] discloses network element functions may be implemented in a chip system with the following hardware structure that includes at least one processor, memory and interface unit and the memory stores an instruction that is executed by the processor to perform the processing operations performed in the network element device in the foregoing method steps or feasible designs).
to perform the method of claim 10 (see claim 10).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645